Case: 1:18-cr-00484-CAB Doc #: 21 Filed: 12/02/19 1 of 3. PageID #: 164



                       IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA ,                    )CASE NO. 1:18-cr-00484
                                              )
                                              )
                                              )
vs.                                           )JUDGE: CHRISTOPHER A. BOYKO
RUFAS TAYLOR,                                 )
                                              )
                                              )MOTION FOR CONTINUANCE
                                              )ATTORNEY IS HOSPITALIZED
                Defendant.                    )
                                              )


 Now comes counsel, for Defendant, and hereby respectfully requests this Honorable Court to

 continue Sentencing now scheduled on December 4th, 2019. Counsel just had emergency

 surgery on his shoulder replacement which is highly infected and had to be removed. Counsel

 is hospitalized. Counsel is asking this Honorable Court for a Continuance in the Bedford

 Municipal Court due to his personal ongoing health medical issues and is requesting more time.

        Said request is being made for good cause and not for purposes of delay.

                                              Respectfully Submitted,

                                              /s/Michael H. Peterson
                                              MICHAEL H. PETERSON (0010599)
                                              Counsel for the Defendant
                                              820 West Superior Ave., Suite 800
                                              Cleveland, Ohio 44113
                                              Telephone: (216) 771-1900
                                              Facsimile: (216) 566-0738
                                              michaelhenrypeterson@hotmail.com
                                              CERTIFICATE OF SERVICE




                                               1
Case: 1:18-cr-00484-CAB Doc #: 21 Filed: 12/02/19 2 of 3. PageID #: 165



       A copy of the foregoing Motion for Continuance has filed electonically this 2nd day of

December, 2019 to the Northern District of Ohio Clerk of Courts and also to The United States

District Attorneys office.



                                            /s/ Michael H. Peterson______________
                                            MICHAEL H. PETERSON (0010599)
                                            Counsel for the Defendant




                                             2
Case: 1:18-cr-00484-CAB Doc #: 21 Filed: 12/02/19 3 of 3. PageID #: 166




                                       3
